Citation Nr: 0119617	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and ex-wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 10 percent disability evaluation.  

It is also noted that the veteran was afforded a hearing 
before the undersigned member of the Board on May 17, 2001.  
A transcript of that hearing has been associated with the 
record on appeal.


REMAND

In the present case, the veteran contends that the evaluation 
assigned for his service connected PTSD is inadequate to 
reflect the current level of severity.  In this regard, 
review of private medical records on file shows that the 
veteran has been examined by a private Licensed Professional 
Counselor/Certified Vocational Rehabilitation Counselor, most 
recently in 1999.  To this, it is noted that an examination 
report, dated in November 1999, shows that the veteran was 
examined in June and November 1999.  Review of the November 
1999 examination report shows that chronic PTSD was 
diagnosed, and a Global Assessment of Functioning Scale (GAF) 
score of 50-55, described by the examiner as moderate 
impairment in several areas, was also included as part of the 
report.  The Board points out at this time that the veteran, 
in the course of this appeal, has asserted that a rating in 
excess of his currently assigned 10 percent is warranted 
based upon the above-mentioned GAF finding of 50-55.

In the course of the aforementioned hearing, the veteran's 
representative essentially argued that symptomatology 
associated with the veteran's service-connected PTSD was 
manifested by flattened effect, as well as by circumstantial 
and stereo-typed speech.  The veteran testified that while he 
was currently employed on a full-time basis as an equipment 
operator, he got short-tempered with people he worked with 
about once or twice a week.  The veteran also testified that 
on occasion he experienced both auditory and visual 
hallucinations, and that he also had bad dreams of his 
experiences in Vietnam.  The veteran further testified that 
he attended group therapy at least once or twice a month, but 
that he had never gone to a VA medical facility for 
treatment. 

The Board observes that the veteran was afforded a VA PTSD 
examination in February 2000.  Review of the examination 
report shows that the examiner indicated that "[t]he patient 
has no written or electronic records available for review."  
The Board notes that such medical examinations should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green, supra.  Accordingly, the Board is of 
the opinion that the veteran should be afforded a thorough 
and contemporaneous VA examination, to include a review of 
his claims file and past clinical history, with particular 
attention to the severity of present symptomatology,

Further, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluation to be assigned for the 
veteran's service-connected PTSD disability pursuant to the 
Court's holding in Fenderson.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
furnished recent treatment for his 
service-connected PTSD disability.  He 
should be requested to furnish signed 
authorizations for release of medical 
records in connection with each private 
source (including those records 
associated with treatment afforded him by 
the above-mentioned Licensed Professional 
Counselor/Certified Vocational 
Rehabilitation Counselor) he identifies, 
so that the RO can request them.  Copies 
of the medical records from all sources 
he identifies, including VA records, (not 
already in the claims folder), should be 
requested.  All records obtained should 
be associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current manifestations and 
severity of his service-connected PTSD.  
The examining physician must review the 
claims folder and a copy of this Remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  All 
indicated special tests and studies 
should be accomplished.  All disability 
must be viewed in relation to its 
history, and the report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings.  The examination report must 
contain sufficient clinical information 
so that the Board may address each and 
every criteria to be considered under 
Diagnostic Code 9411 (2000).  To this 
end, on examination of the veteran, the 
examiner should comment as to the 
presence or absence of each symptom and 
clinical finding specified therein for 
ratings from 0 to 100 percent, and if 
present, the frequency and/or degree(s) 
of severity thereof.  The examiner should 
provide a full multiaxial evaluation and 
indicate the effect of the veteran's PTSD 
on his employability.  The examiner 
should assign a numerical score on the 
GAF Scale with an explanation as to its 
meaning.  As the case of Fenderson v. 
West, 12 Vet. App. 119 (1999) provides 
that at the time of an initial rating 
separate or staged ratings can be 
assigned for separate periods of time 
based on facts found, the examiner should 
take this into consideration when 
answering the questions posed. 

3.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5. Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
increased rating issue currently on 
appeal.  In addition, the RO should 
consider whether "staged" ratings are 
warranted, in accordance with the Court's 
holding in Fenderson, supra. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


